Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered August 8, 1994, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, a prison inmate who was discovered with a pick-type weapon in the waistband of his pants, pleaded guilty to attempted promoting prison contraband in the first degree. Pursuant to the plea agreement, he was sentenced as a second felony offender to a prison term of l1/2 to 3 years to run consecutive to the sentence he was then serving. Initially, we find that insofar as defendant failed to move to withdraw his plea or vacate the judgment of conviction, he may not challenge the adequacy of his plea on this appeal. However, were we to consider the merits, we would find that defendant was fully apprised of the consequences of his plea and that it was knowing and voluntary. Furthermore, since defendant received the most lenient sentence available to him and failed to establish that he was unable to pay the surcharge, we find no basis for disturbing the sentence imposed by County Court.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.